Citation Nr: 1220732	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  04-40 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for disability exhibited by impaired vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to July 1961. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for hearing loss and a disability exhibited by impaired vision.  Timely appeals were noted from that decision.  The claims folder was later transferred to the Montgomery, Alabama, RO at the request of the Veteran.

In August 2009, the Board denied entitlement to service connection for hearing loss and a disability exhibited by impaired vision, and the Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the August 2009 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In November 2010, to comply with August 2009 Court Order, the Board remanded the case to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the AMC returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC complied with all instructions in the November 2010 Board remand.

2.  Bilateral hearing loss first manifested years after service and is not related to service.

3.  A disability exhibited by impaired vision first manifested years after service and is not related to service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103-5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2011).

2.  A disability exhibited by impaired vision was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated August 2003 and November 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The November 2007 correspondence notified the Veteran of the way initial disability ratings and effective dates are established.  See id.; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the Board notes that neither the Veteran nor his representative has asserted any error or prejudice due to any asserted error related to time- or content-compliant VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Thus, the Board finds VA has complied with the VCAA notice requirements.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  As earlier noted in the Introduction, the Board remanded the case to seek additional records the Veteran asserted may exist.  All agencies queried for extant records related to the Veteran, to include the Social Security Administration, responded with a negative reply, and AMC notified the Veteran of that fact.  The AMC entered a formal Finding of Unavailablility in April 2012.  Hence, all identified and available treatment records have been secured.

The Board declines to obtain a medical nexus opinion with respect to these claims, because there is no evidence of pertinent disability in service or for several years following service.  Thus, while there are current diagnoses of impaired hearing and impaired vision, there is no true indication that pertinent disability is associated with service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the absence of findings of impaired hearing and vision in service and the first suggestion of pertinent disability many years after active duty, relating these disabilities to service would certainly be speculative.  Service connection, however, may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  Hence, though the threshold for a medical nexus opinion is low, see McLendon v. Nicholson, 20 Vet. App. 79 (2006), it has not been triggered in this case.  Further, the duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A. 5103A(a)(2).  Thus, the Board is satisfied that the duty to assist has been met.





ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


